    Case 2:19-cv-02780-EFM-GEB Document 28-1 Filed 05/23/20 Page 1 of 3



From:              Miller, Evan
To:                Leah, Scott; ngregorio@tuckerlaw.com
Cc:                Roth, Yaakov M.; Rafferty, Sara L.; Pepicelli, Brian; Tucker III, Richard; Grecco, Ian; Brofsky, Jenna; Loring,
                   Martin
Subject:           RE: B-GE - Joint Status Report regarding selection of arbitrator.DOC
Date:              Saturday, May 23, 2020 4:20:13 PM


[EXTERNAL EMAIL]


Scott:

We do not agree with your reading of the Court’s request. When parties are asked to provide
a status report and cannot agree on content, the norm is for each to summarize its position in
order to allow a joint filing. You refusal here will burden the Court with multiple, unnecessary
filings. That’s unfortunate but we will go ahead with separate filings. Regards,

           Evan Miller
           Partner
           JONES DAY® - One Firm Worldwide℠
           51 Louisiana Avenue, N.W.
           Washington, D.C. 20001-2113
           202-879-3840 (Office)
           202-744-6472 (Cell)
           emiller@jonesday.com




From: Leah, Scott <SLeah@tuckerlaw.com>
Sent: Friday, May 22, 2020 6:35 PM
To: Miller, Evan <emiller@JonesDay.com>; ngregorio@tuckerlaw.com
Cc: Roth, Yaakov M. <yroth@JonesDay.com>; Rafferty, Sara L. <srafferty@jonesday.com>; Pepicelli,
Brian <bpepicelli@tuckerlaw.com>; Tucker III, Richard <rtucker@tuckerlaw.com>; Grecco, Ian
<igrecco@tuckerlaw.com>
Subject: RE: B-GE - Joint Status Report regarding selection of arbitrator.DOC

** External mail **

Evan,

As you know, the Court only instructed the parties to inform it if we were at an impasse after 21
days. If so, the Court indicated that it would select the arbitrator for us from the Fund’s list.  

That is what my draft document does, exactly what the court asked us to do. Your proposal goes
beyond what the Court has asked for and would be improper.

Regarding the request for briefing, the court has already examined the qualifications of the
arbitrators, and appears ready to make a selection if the parties cannot. We do not believe that the
Court has invited or wants any more briefing from us and we would not join in such an unnecessary

                                                                                                                                     A
    Case 2:19-cv-02780-EFM-GEB Document 28-1 Filed 05/23/20 Page 2 of 3



request.

If you cannot agree to the filing of the joint status report as requested by the court, we will file it as
our own document and note that you do not consent.

Scott




Scott R. Leah, Esq.



 1500 One PPG Place | Pittsburgh, PA 15222
Phone: 412.594.5551 | Fax: 412.594.5619
vCard | Bio | Website



THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND MAY
CONTAIN INFORMATION THAT IS PRIVILEGED, CONFIDENTIAL, AND EXEMPT FROM
DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED RECIPIENT, OR THE
EMPLOYEE OR AGENT RESPONSIBLE FOR DELIVERING THE MESSAGE TO THE INTENDED
RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, DISTRIBUTION, OR
COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS
COMMUNICATION IN ERROR, PLEASE NOTIFY US IMMEDIATELY.
From: Miller, Evan <emiller@JonesDay.com>
Sent: Friday, May 22, 2020 3:47 PM
To: Leah, Scott <SLeah@tuckerlaw.com>; Gregorio, Neil <ngregorio@tuckerlaw.com>
Cc: Roth, Yaakov M. <yroth@JonesDay.com>; Rafferty, Sara L. <srafferty@jonesday.com>
Subject: RE: B-GE - Joint Status Report regarding selection of arbitrator.DOC

External Email: Use Caution When Opening Attachments or Links.

Scott:

              GE does not agree with the approach in your draft Joint Status Report. GE requests
that the Fund agree to a joint status report that contains short summary positions of the
parties, and a joint request to the Court for expedited briefing. Thanks and regards,

         Evan Miller
         Partner
         JONES DAY® - One Firm Worldwide℠
         51 Louisiana Avenue, N.W.
         Washington, D.C. 20001-2113
         202-879-3840 (Office)
         202-744-6472 (Cell)
         emiller@jonesday.com
    Case 2:19-cv-02780-EFM-GEB Document 28-1 Filed 05/23/20 Page 3 of 3




From: Leah, Scott <SLeah@tuckerlaw.com>
Sent: Friday, May 22, 2020 8:38 AM
To: Miller, Evan <emiller@JonesDay.com>
Subject: B-GE - Joint Status Report regarding selection of arbitrator.DOC

** External mail **

Sorry about that.

Word document attached.

Scott R. Leah, Esq.



 1500 One PPG Place | Pittsburgh, PA 15222
Phone: 412.594.5551 | Fax: 412.594.5619
vCard | Bio | Website



THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND MAY
CONTAIN INFORMATION THAT IS PRIVILEGED, CONFIDENTIAL, AND EXEMPT FROM
DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED RECIPIENT, OR THE
EMPLOYEE OR AGENT RESPONSIBLE FOR DELIVERING THE MESSAGE TO THE INTENDED
RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION, DISTRIBUTION, OR
COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS
COMMUNICATION IN ERROR, PLEASE NOTIFY US IMMEDIATELY.
***This e-mail (including any attachments) may contain information that is private,
confidential, or protected by attorney-client or other privilege. If you received this e-mail in
error, please delete it from your system without copying it and notify sender by reply e-mail,
so that our records can be corrected.***
***This e-mail (including any attachments) may contain information that is private,
confidential, or protected by attorney-client or other privilege. If you received this e-mail in
error, please delete it from your system without copying it and notify sender by reply e-mail,
so that our records can be corrected.***
